Title: To George Washington from Major General Stirling, 15 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dr Sir
            Aquakanoc [N.J.] Octor 15: 1778
          
          I wrote your Excellency yesterday from Hackensack, the parties of horse which followed the Enemy returned last Night they got to powles hook about one oClock, about one hundred Sail of transports lay off that place. This forrageing Jaunt has Cost the Enemy at least Seventy deserters a great proportion of them fine fellows Granadiers & light Infantry, we lost one a foreigner.
          The troops are Marching to their Stations, I expect to be at Elizabeth Town this Afternoon—I am your Excellency’s Most Obt Humble Servant
          
            Stirling,
          
        